DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,293,619, and in view of GRIFFIN (US 2006/0002122).
Regarding claim 1 of APP’085, see Table 1.
Claim 1 of APP’085
Claim 1 of PAT’619
Additional Comments
A light system comprising: a plurality of light sources configured to connect to a vehicle and create light that radiates away from the vehicle so that the light substantially surrounds the vehicle; 
A light system comprising: a. a plurality of light sources connected to a vehicle and projecting light 275 degrees or more to create light that radiates away from the vehicle so that the light substantially surrounds the vehicle, wherein the plurality of light sources comprise: i. a plurality of near light regions each including one or more light sources that are configured to illuminate objects at a distance of about 9 m or less and a distance of about 1 m or more from the light system; ii. a plurality of far light regions each including one or more light sources that are configured to illuminate objects at a distance of about 50 m or less and a distance of about 10 m or more; 
Both APP’085 and PAT’619 discloses the plurality of light sources create, radiate, or project light around the vehicle.
one or more sensors that detect light from another light source; 
b. one or more sensors that detect light from another light source; and 
Both APP’085 and PAT’619 discloses one or more sensors detecting light.
a cap; a base; 

PAT’619 fails to disclose the cap and the base.
a light layer comprising the plurality of light sources, wherein the light layer is located between the cap and the base; and 

PAT’619 fails to disclose the light layer between the cap and the base.
wherein one or more of the plurality of light sources are turned off in a direction of the another light source while some of the plurality of light sources remain on so that a tunnel having a reduction or absence of light is formed in the direction of the another light source; and 
c. a controller in communication with the one or more sensors, wherein the controller turns off two or more of the plurality of far light regions in a direction of the another light source detected by the one or more sensors while a remainder of the plurality of far light regions and all of the plurality of near light regions remain on so that a tunnel having a reduction or absence of light is formed in the direction of the another light source between the plurality of far light regions that remain on; and wherein the two or more of the plurality of far light regions are directly adjacent one another.
Both APP’085 and PAT’619 discloses turning off the light sources in the direction of the another light source to form the tunnel.
wherein the light layer is movable into the base into a closed configuration so that the cap creates a lid over the base.

PAT’619 fails to disclose the light layer movable into the base.

Table 1

PAT’619 fails to disclose a cap, a base, a light layer comprising the plurality of light sources, wherein the light layer is located between the cap and the base, and wherein the light layer is movable into the base into a closed configuration so that the cap creates a lid over the base.
However, GRIFFIN discloses a cap (14, Fig.2), a base (10, Fig.2), a light layer (11, 12, Fig.2) including a plurality of light sources (as see in Fig.2 and para[0023], the “light sources” are the LEDs within the cap 14 and the base 10), the light layer is located between the cap and the base (as seen in Figs.2-3, the light layer 11, 12 is between the cap and the base 10), and the light layer is movable into the base into a closed configuration so that the cap creates a lid over the base (Fig.3).
Therefore, in view of GRIFFIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cap, the base, and the light layer as taught by GRIFFIN to the light system of PAT’619 in order to extend the light layer when the in use and retract the light layer when not in use for protection.

Regarding claim 4 of APP’085, claim 1 of PAT’619 discloses the limitations of the claim.

Regarding claim 5 of APP’085, claim 1 of PAT’619 discloses the limitations of the claim.

Regarding claim 6 of APP’085, claim 4 of PAT’619 discloses the limitations of the claim.

Regarding claim 8 of APP’085, claim 6 of PAT’619 discloses the limitations of the claim.

Regarding claim 10 of APP’085, PAT’619 modified by GRIFFIN as discussed above for claim 1 further discloses wherein the base is connected to a platform that is connectable directly to the vehicle (as seen in Fig.1 and para[0024] of GRIFFIN, the light system 10-14 is attached or connected to a vehicle).

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,293,619 modified by GRIFFIN (US 2006/0002122), and in view of SMITH (US 2011/0211340).
Regarding claim 2 of APP’085, PAT’619 modified by GRIFFIN fails to disclose wherein the base includes a plurality of locks that lock the cap and base together when the light system is in the closed configuration.
However, SMITH discloses a lock (37, Fig.5) locks a cap (14, 20, Fig.1) and a base (16, Fig.1) together when a light system (10, Fig.3) is in a closed configuration.
Therefore, in view of SMITH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lock as taught by SMITH to the light system of PAT’619 modified by GRIFFIN such that the cap and base are locked together in the closed configuration in order to maintain the closed configuration until the light system is used.
Regarding “a plurality of locks”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the lock of PAT’619 modified by GRIFFIN in order to provide additional locks to (1) distribute the force around the base, (2) strengthen the locking mechanism, and/or (3) provide additional locks when one of the locks fail.

Regarding claim 3, PAT’619 modified by GRIFFIN as discussed above for claim 2 further discloses a sleeve located between the light layer and the base, wherein the light layer extends into the sleeve and the base when the light system is in the closed configuration (as seen in Figs.2-3 of GRIFFIN, the light layer 12 was considered to extend into the sleeve 11 and the base 10).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,293,619 modified by GRIFFIN (US 2006/0002122), and in view of BOURNE (US 4,974,134).
Regarding claim 7 of APP’085, PAT’619 modified by GRIFFIN fails to disclose wherein the light system is substantially sealed when the light system is in the closed configuration.
However, BOURNE discloses a light system (10, Fig.3) is substantially sealed when the light system is in the closed configuration (as seen in Fig.3, the seals 98, 100, 102, 104 seals the light system from debris in the closed configuration).
Therefore, in view of BOURNE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal as taught by BOURNE to the light system of PAT’619 modified by GRIFFIN in order to protect the light system from debris or moisture.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,293,619 modified by GRIFFIN (US 2006/0002122), and in view of TARTAR (US 7,635,195).
Regarding claim 9, PAT’619 modified by GRIFFIN fails to disclose wherein the base includes controls, electronics, controllers, motors, or a combination thereof of the light system.
However, TARTAR discloses a base (22, Fig.2) includes controls (“control” was interpreted to be an element controlling a light source; as seen in Fig.2, the “control” was considered to be the switch 36 to power and switch the light sources 44, 48).
Therefore, in view of TARTAR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control as taught by TARTAR to the base of PAT’619 modified by GRIFFIN in order to control the light sources.

Claims 11-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,907,802, and in view of DELLOCK (US 2017/0368982) and WADELL (US 2016/0318438).
Regarding claim 11 of APP’085, see Table 2.
Claim 11 of APP’085
Claim 13 of PAT’802
Additional Comments
A light system comprising: a light layer comprising: one or more near lights that lighten a region from a vehicle to a first distance from a vehicle; 
A light system comprising: a light layer including a plurality of lights that project light substantially around a periphery of the light system; wherein the light layer includes a plurality of light banks and a plurality of connectors;
Both APP’085 and PAT’802 discloses the light layer including the lights projecting light substantially around the light system.

PAT’802 fails to disclose one or more near lights that lighten a region from a vehicle to a first distance from a vehicle.
one or more far lights that operate at a same time as the one or more near lights to lighten a segment around a vehicle, wherein the one or more far lights lighten a second region from the vehicle to a second distance from the vehicle; 

PAT’802 fails to disclose one or more far lights that operate at a same time as the one or more near lights to lighten a segment around a vehicle, wherein the one or more far lights lighten a second region from the vehicle to a second distance from the vehicle.
a cleaning system configured to clean the light layer; 
a cleaning system located completely or partially within the base, the cleaning system being configured to clean the light layer; wherein the cleaning system cleans the light layer as the light layer moves between the open configuration and the closed configuration or while the light layer is in the closed configuration; wherein the cleaning system includes fluid for cleaning;
Both APP’085 and PAT’802 discloses the cleaning system cleaning the light layer.
a cap located above the light layer; 
a cap located above the light layer;

a base located below the light layer; 
a base;

wherein the light layer projects light outward so that the light substantially surrounds the vehicle.

PAT’802 fails to discloses the light layer projects light outward so that the light substantially surrounds the vehicle.

wherein the light system is movable between an open configuration and a closed configuration; and wherein some or all of the plurality of connectors include ports and the fluid extends through the ports to clean the plurality of light banks within the light layer


Table 2

PAT’802 fails to disclose one or more near lights that lighten a region from a vehicle to a first distance from a vehicle, one or more far lights that operate at a same time as the one or more near lights to lighten a segment around a vehicle, wherein the one or more far lights lighten a second region from the vehicle to a second distance from the vehicle, and the light layer projects light outward so that the light substantially surrounds the vehicle.
However, DELLOCK discloses a near light (as seen in Figs.1A and 2, the “near light” was considered to be the light 202 of the bottom row 208 directed below a horizontal plane 210) that lighten a region from a vehicle to a first distance from a vehicle, a far light (as seen in Figs.1A and 2, the “far light” was considered to be the light 202 of the top row 204 directed above a horizontal plane 210) that operate at a same time as the near light to lighten a segment around a vehicle (as seen in Fig.2, the lights 204-208 can be operated separately or together with different intensities), the far light lightens a second region from the vehicle to a second distance (as seen Fig.2, since the near light 202 illuminates areas below the horizontal plane [e.g. the ground near the vehicle] and since the far lights 202 illuminates area on/above the horizontal plane [e.g. the ground or objects further from the vehicle], the near and far lights 202 operate at the same time to lighten regions at different distances).
However, WADELL discloses a light system (10, 14, Fig.1) projects light outward light so that the light substantially surrounds a vehicle (as seen in Fig.7, light was considered to be around areas 120, 122 of the vehicle 124).
Therefore, in view of DELLOCK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the near light and the far light as taught by DELLOCK to the light banks of PAT’802 in order to (1) direct the light of each of the lights towards a desired area and/or (2) increase the luminance or intensity of the light of the lights.
Therefore, in view of WADELL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light around the vehicle as taught by WADELL to the light system of PAT’802 modified by DELLOCK in order to illuminate around the vehicle.

Regarding claim 12 of APP’085, claim 13 of PAT’802 

Regarding claim 13 of APP’085, claim 13 of PAT’802

Regarding claim 16 of APP’085, claim 15 of PAT’802

Regarding claim 17 of APP’085, claim 13 of PAT’802

Regarding claim 18 of APP’085, claim 16 of PAT’802 

Regarding claim 19 of APP’085, claim 17 of PAT’802

Regarding claim 20 of APP’085, since PAT’802 modified by DELLOCK and WADELL as discussed above for claim 11 discloses all the structural limitations, PAT’802 modified by DELLOCK and WADELL was considered to disclose the method.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,907,802 modified DELLOCK (US 2017/0368982) and WADELL (US 2016/0318438), and in view of VAMPOLA (WO 2019/050939).
Regarding claim 14 of APP’085, PAT’802 modified by DELLOCK and WADELL as discussed above for claim 11 further discloses wherein the one or more near lights provide light at a first intensity and the one or more far lights provide light at a second intensity (as seen in para[0037] of DELLOCK, a light control unit 112 controls the intensity of the near lights 202 and far lights 202).
PAT’802 modified by DELLOCK and WADELL fails to disclose a second intensity that is three times or more the first intensity.
However, VAMPOLA discloses a second intensity that is three times or more the first intensity (as seen in Figs.10B, a first intensity 1040 is 30%, a second intensity 822 is 100%, the second intensity 822 is three times or more the first intensity 1040).
Therefore, in view of VAMPOLA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second intensity three times or more than a first intensity as taught by VAMPOLA to the first and second intensity of PAT’802 modified by DELLOCK and WADELL in order to (1) select a desired intensity for different areas and/or (2) select a desired difference between the light intensities for different areas.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,907,802 modified DELLOCK (US 2017/0368982) and WADELL (US 2016/0318438), and in view of SON (US 2017/0182931).
Regarding claim 15 of APP’085, PAT’802 modified by DELLOCK and WADELL fails to disclose wherein each of the one or more far lights within each of a plurality of light banks are controllable separate from the one or more near lights so that the one or more far lights when turned off create a tunnel in the light while the one or more near lights continue to provide light.
However, SON discloses one or more of the plurality of light sources (111-116, 121-126, Fig.2) are turned off in a direction of another light source (2, Fig.12) while some of the plurality of light sources remain on so that a tunnel (S, Figs.11-12) having a reduction or absence of light is formed in the direction of the another light source (as seen in Fig.2, Figs.10-12, and para[0061], some of the light sources 111-116, 121-126 are turned off to form a tunnel having a reduction or absence of light).
Therefore, in view of SON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate turning off light sources as taught by SON to the light sources of PAT’802 modified by DELLOCK and WADELL in order to reduce glare to people within the vicinity of the light distribution pattern of the light sources. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it uses legal phraseology often used in patent claims. Correction is required. See MPEP § 608.01(b). The originally filed abstract is respectfully suggested to be amended as shown below:
A light system having: (a) a plurality of light sources connected to a vehicle and creating light that radiates away from the vehicle so that the light substantially surrounds the vehicle; and (b) one or more sensors that detect light from another light source; and wherein one or more of the plurality of light sources are turned off in a direction of the another light source while some of the plurality of light sources remain on so that a tunnel having a reduction or absence of light is formed in the direction of the another light source between the plurality of light sources that remain on.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/0002122), and in view of EKKIZOGLOY (US 2018/0339645), SON (US 2017/0182931), and WADELL (US 2016/0318438).
Regarding claim 1, GRIFFIN discloses a light system comprising a plurality of light sources (as see in Fig.2 and para[0023], the “light sources” are the LEDs within the cap 14 and the base 10) configured to connect to a vehicle (as seen in Fig.1 and para[0024], the light system 10-14 is attached or connected to a vehicle) and create light that radiates away from the vehicle; a cap (14, Fig.2); a base (10, Fig.2); a light layer (11, 12, Fig.2) comprising the plurality of light sources, wherein the light layer is located between the cap and the base (as seen in Figs.2-3, the light layer 11, 12 is between the cap and the base 10); and wherein the light layer is movable into the base into a closed configuration so that the cap creates a lid over the base (Fig.3).
GRIFFIN fails to disclose a plurality of light sources configured to create light so that the light substantially surrounds the vehicle, one or more sensors that detect light from another light source, and wherein one or more of the plurality of light sources are turned off in a direction of the another light source while some of the plurality of light sources remain on so that a tunnel having a reduction or absence of light is formed in the direction of the another light source.
However, EKKIZOGLOY discloses one or more sensors (208, Fig.2A; para[0019]) that detect light from another light source (as seen in para[0016], the sensor 208 is a light sensor that detect visible light emitted from an object [e.g. another light source]).
However, SON discloses one or more of a plurality of light sources (111-116, 121-126, Fig.2) are turned off in a direction of another light source (2, Fig.12) while some of the plurality of light sources remain on so that a tunnel (S, Figs.11-12) having a reduction or absence of light is formed in the direction of the another light source (as seen in Fig.2, Figs.10-12, and para[0061], some of the light sources 111-116, 121-126 are turned off to form a tunnel having a reduction or absence of light).
However, WADELL discloses a light system (10, 14, Fig.1) configured to create light so that the light substantially surrounds a vehicle (as seen in Fig.7, light was considered to be around areas 120, 122 of the vehicle 124).
Therefore, in view of EKKIZOGLOY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light sensor as taught by EKKIZOGLOY to the light sources of GRIFFIN in order to (1) detect light emitted from oncoming objects and/or (2) reduce glare by reducing or dimming the light of the light sources in the direction of the oncoming objects. 
Therefore, in view of SON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate turning off light sources as taught by SON to the light sources of GRIFFIN modified by EKKIZOGLOY in order to reduce glare to people within the vicinity of the light distribution pattern of the light sources. 
Therefore, in view of WADELL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate light around the vehicle as taught by WADELL to the light system of GRIFFIN modified by EKKIZOGLOY and SON in order to illuminate around the vehicle.

Regarding claim 10, GRIFFIN further discloses wherein the base is connected to a platform that is connectable directly to the vehicle (as seen in Fig.1 and para[0024], the light system 10-14 is attached or connected to a vehicle).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by EKKIZOGLOY (US 2018/0339645), SON (US 2017/0182931), and WADELL (US 2016/0318438), and in view of SMITH (US 2011/0211340).
Regarding claim 2, GRIFFIN modified by EKKIZOGLOY, SON, and WADELL fails to disclose wherein the base includes a plurality of locks that lock the cap and base together when the light system is in the closed configuration
However, SMITH discloses a lock (37, Fig.5) locks a cap (14, 20, Fig.1) and a base (16, Fig.1) together when a light system (10, Fig.3) is in a closed configuration.
Therefore, in view of SMITH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lock as taught by SMITH to the light system of GRIFFIN modified by EKKIZOGLOY, SON, and WADELL such that the cap and base are locked together in the closed configuration in order to maintain the closed configuration until the light system is used.
Regarding “a plurality of locks”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the lock of GRIFFIN modified by EKKIZOGLOY, SON, and WADELL in order to provide additional locks to (1) distribute the force around the base, (2) strengthen the locking mechanism, and/or (3) provide additional locks when one of the locks fail.

Regarding claim 3, GRIFFIN further discloses a sleeve located between the light layer and the base, wherein the light layer extends into the sleeve and the base when the light system is in the closed configuration (as seen in Figs.2-3, the light layer 12 was considered to extend into the sleeve 11 and the base 10).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by EKKIZOGLOY (US 2018/0339645), SON (US 2017/0182931), and WADELL (US 2016/0318438), and in view of DELLOCKS (US 2017/0368982).
Regarding claim 4, GRIFFIN modified by EKKIZOGLOY, SON, and WADELL fails to disclose wherein the plurality of light sources are a plurality of light banks and some of the plurality of light banks include one or more near light banks and one or more far light banks.
However, DELLOCK discloses a plurality of light banks (as seen in Fig.1A, the “light banks” were considered to be the spotlights 116) includes one or more near light banks and one or more far light banks (as seen in Figs.1A and 2, “one or more near light banks” was considered to be one of the light banks 116, 200 including the lights 202 of the bottom row 208 directed below a horizontal plane 210, and “one or more far light banks” was considered to be one of the lights 116, 200 including the lights 202 of the top row 204 directed above a horizontal plane 210).
Therefore, in view of DELLOCK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the near light bank and the far light bank as taught by DELLOCK to the light banks of GRIFFIN modified by EKKIZOGLOY, SON, and WADELL in order to direct light of the near light banks towards areas closer to a vehicle and direct light of the far light banks towards areas further from the vehicle.

Regarding claim 5, GRIFFIN modified by EKKIZOGLOY, SON, WADELL, and DELLOCK as discussed above for claim 4 fails to disclose wherein one or more lights in the one or more far light banks are turned off to form the tunnel and the one or more lights in the one or more near light banks remain on when the tunnel is created.
Regarding “wherein one or more lights in the one or more far light banks are turned off to form the tunnel”, since GRIFFIN modified by EKKIZOGLOY, SON, WADELL, and DELLOCK as discussed above for claim 1 discloses some of the light banks and/or light sources are turned off to form a tunnel, one of ordinary skill in the art would have recognized that the far light banks can be turned off to form the tunnel.

Regarding claim 6, GRIFFIN modified by EKKIZOGLOY, SON, WADELL, and DELLOCK as discussed above for claim 4 further discloses wherein the plurality of light banks are four or more light banks (as seen in Fig.1A of DELLOCK, the “plurality of light banks” were considered to be the spotlights 116, where there are at least four light banks 116) and each of four or more light banks comprise at least one of the one or more near light banks and at least one of the one or more far light banks (as seen in Fig.2 of DELLOCK, each of the light banks 116, 200 includes at least one of the near light banks and at least one of the far light banks), wherein each of the one or more far light banks include far light sources (as seen in Fig.2 of DELLOCK, the “far light sources” were considered to be the light sources 202 of the top row 204 directed above a horizontal plane 210), and each of the one or more near light banks include near light sources (as seen in Fig.2 of DELLOCK, the “near light sources” were considered to be the light sources 202 of the bottom row 208 directed below a horizontal plane 210).
GRIFFIN modified by EKKIZOGLOY, SON, WADELL, and DELLOCK fails to explicitly disclose four or more far light sources and four or more near light sources and four or more near light sources.
Regarding “four or more far light sources” and “four or more near light sources”, as seen in Fig.2 of DELLOCK, there are three far light sources and three near light sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the far and near light sources of GRIFFIN modified by EKKIZOGLOY, SON, WADELL, and DELLOCK such that there are four far light sources and four near light sources in order (1) direct the light of each of the light sources towards a desired area and/or (2) increase the luminance or intensity of the light of the light sources.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by EKKIZOGLOY (US 2018/0339645), SON (US 2017/0182931), and WADELL (US 2016/0318438), and in view of BOURNE (US 4,974,134).
Regarding claim 7, GRIFFIN modified by EKKIZOGLOY, SON, and WADELL fails to disclose wherein the light system is substantially sealed when the light system is in the closed configuration
However, BOURNE discloses a light system (10, Fig.3) is substantially sealed when the light system is in the closed configuration (as seen in Fig.3, the seals 98, 100, 102, 104 seals the light system from debris in the closed configuration).
Therefore, in view of BOURNE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal as taught by BOURNE to the light system of GRIFFIN modified by EKKIZOGLOY, SON, and WADELL in order to protect the light system from debris or moisture.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by EKKIZOGLOY (US 2018/0339645), SON (US 2017/0182931), and WADELL (US 2016/0318438), and in view of PETRICK (US 6,991,351).
Regarding claim 8, GRIFFIN modified by EKKIZOGLOY, SON, and WADELL fails to explicitly disclose discloses wherein the plurality of light sources are located around the vehicle so that light extends 360 degrees around the vehicle.
However, PETRICK discloses a plurality of light sources (37, 39, Fig.8) are located around a point so that light extends 360 degrees around the point (as seen in Fig.8, the light sources 37, 39 is arranged around a central axis such that light was considered to emit outward 360 degrees around the central axis).
Therefore, in view of PETRICK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the degree of illumination as taught by PETRICK to the light sources of GRIFFIN modified by EKKIZOGLOY, SON, and WADELL in order to provide illumination around the vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by EKKIZOGLOY (US 2018/0339645), SON (US 2017/0182931), and WADELL (US 2016/0318438), and in view of TARTAR (US 7,635,195).
Regarding claim 9, GRIFFIN modified by EKKIZOGLOY, SON, and WADELL fails to disclose wherein the base includes controls, electronics, controllers, motors, or a combination thereof of the light system.
However, TARTAR discloses a base (22, Fig.2) includes controls (“control” was interpreted to be an element controlling a light source; as seen in Fig.2, the “control” was considered to be the switch 36 to power and switch the light sources 44, 48).
Therefore, in view of TARTAR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control as taught by TARTAR to the base of GRIFFIN modified by EKKIZOGLOY, SON, and WADELL in order to control the light sources.

Claims 11-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122), and in view of DELLOCK (US 2017/0368982), TREBOUET (US 2018/0001837), and WADELL (US 2016/0318438).
Regarding claim 11, GRIFFIN discloses a light system comprising a light layer (11, 12, Fig.2) comprising one or more lights (as see in Fig.2 and para[0023], the “lights” are the LEDs within the cap 14 and the base 10) that lighten a region from a vehicle (as seen in Fig.1 and para[0024], since the light system 10-14 is attached or connected to a vehicle, the lights lighten a region from the vehicle), a cap (14, Fig.2) located above the light layer; and a base (10, Fig.2) located below the light layer; wherein the light layer projects light outward.
GRIFFIN fails to disclose one or more near lights that lighten a region from a vehicle to a first distance from a vehicle; one or more far lights that operate at a same time as the one or more near lights to lighten a segment around a vehicle, wherein the one or more far lights lighten a second region from the vehicle to a second distance from the vehicle; a cleaning system configured to clean the light layer; and wherein the light layer projects light outward so that the light substantially surrounds the vehicle.
However, DELLOCK discloses a near light (as seen in Figs.1A and 2, the “near light” was considered to be the light 202 of the bottom row 208 directed below a horizontal plane 210) that lighten a region from a vehicle to a first distance from a vehicle, a far light (as seen in Figs.1A and 2, the “far light” was considered to be the light 202 of the top row 204 directed above a horizontal plane 210) that operate at a same time as the near light to lighten a segment around a vehicle (as seen in Fig.2, the lights 204-208 can be operated separately or together with different intensities), the far light lightens a second region from the vehicle to a second distance (as seen Fig.2, since the near light 202 illuminates areas below the horizontal plane [e.g. the ground near the vehicle] and since the far lights 202 illuminates area on/above the horizontal plane [e.g. the ground or objects further from the vehicle], the near and far lights 202 operate at the same time to lighten regions at different distances).
However, TREBOUET discloses a cleaning system (8, Fig.4) configured to clean a layer (32, Figs.2 and 4).
However, WADELL discloses a light system (10, 14, Fig.1) projects light outward light so that the light substantially surrounds a vehicle (as seen in Fig.7, light was considered to be around areas 120, 122 of the vehicle 124).
Therefore, in view of DELLOCK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the near light and the far light as taught by DELLOCK to the light banks of GRIFFIN in order to (1) direct the light of each of the lights towards a desired area and/or (2) increase the luminance or intensity of the light of the lights.
Therefore, in view of TREBOUET, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cleaning system as taught by TREBOUET to the base of GRIFFIN modified by DELLOCK in order to minimize dust or debris buildup to improve the light layer by removing external factors blocking the surface of the light layer. Even though TREBOUET discloses a different application, one of ordinary skill in the art would have recognized that the cleaning system can be applicable to different applications. For example: One of ordinary skill in the art would have recognized that TREBOUET suggests using a cleaning system to clean a layer of an electrical component within a base to remove buildup on the electrical component because the buildup would have degraded the performance of the electrical component. 
Therefore, in view of WADELL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate light around the vehicle as taught by WADELL to the light system of GRIFFIN modified by DELLOCK and TREBOUET in order to illuminate around the vehicle.

Regarding claim 12, GRIFFIN further discloses wherein the light system is movable between an open configuration (Fig.2) and a closed configuration (Fig.3).

Regarding claim 13, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 11 fails to disclose wherein the cleaning system cleans the light layer as the light layer moves between the open configuration and the closed configuration or while the light layer is in the closed configuration.
However, TREBOUET further discloses the cleaning system (8, Fig.4) cleans the layer (32, Figs.2 and 4) while the layer is in a closed configuration (as seen in Figs.1 and 4, the “closed configuration” was considered to be the layer 32 in the base 2; as seen in Fig.4, when the layer 32 is in the closed configuration, the cleaning system 8 cleans the layer 32).
Therefore, in view of TREBOUET, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cleaning system as taught by TREBOUET to the base of GRIFFIN modified by DELLOCK, TREBOUET, and WADELL such that the cleaning system cleans the layer while in the closed configuration in order to minimize dust or debris buildup to improve the light layer by removing external factors blocking the surface of the light layer.

Regarding claim 16, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 11 discloses wherein the cleaning system is a mechanical cleaner (“mechanical cleaner” was interpreted to be a structure for cleaning; as seen in Fig.4 of TREBOUET, the “mechanical cleaner” was considered to be the nozzle 62 for cleaning).

Regarding claim 17, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 11 discloses wherein the cleaning system includes fluid for cleaning (as seen in para[0046] of TREBOUET, the cleaning system 8 includes a pipe 66 having a cleaning liquid).

Regarding claim 19, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 11 discloses wherein the cleaning system holds fluid so that the cleaning system can hydraulically clean the light layer.
GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 11 fails to disclose the cleaning system includes a fluid reservoir.
However, TREBOUET further the cleaning system includes a fluid reservoir (as seen in para[0046] of TREBOUET, the cleaning system 8 includes a fluid tank holding fluid such that the cleaning system 8 hydraulically cleans the layer 32 with the fluid).
Therefore, in view of TREBOUET, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fluid reservoir as taught by TREBOUET to the cleaning system of GRIFFIN modified by DELLOCK, TREBOUET, and WADELL in order to provide a fluid source for the fluid.

Regarding claim 20, since GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 11 discloses the structural limitations, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL was considered to disclose a method comprising lighting a plurality of light banks comprising one or more near lights and one or more far lights that operate at a same time so that a plurality of segments around a vehicle are lightened to substantially surround the vehicle with light; moving the plurality of light banks between an open configuration and a closed position; moving the plurality of light banks into the closed position; cleaning the plurality of light banks with a cleaning system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by view of DELLOCK (US 2017/0368982), TREBOUET (US 2018/0001837), and WADELL (US 2016/0318438), and in view of VAMPOLA (WO 2019/050939).
Regarding claim 14, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 11 further discloses wherein the one or more near lights provide light at a first intensity and the one or more far lights provide light at a second intensity (as seen in para[0037] of DELLOCK, a light control unit 112 controls the intensity of the near lights 202 and far lights 202).
GRIFFIN modified by DELLOCK, TREBOUET, and WADELL fails to disclose a second intensity that is three times or more the first intensity.
However, VAMPOLA discloses a second intensity that is three times or more the first intensity (as seen in Figs.10B, a first intensity 1040 is 30%, a second intensity 822 is 100%, the second intensity 822 is three times or more the first intensity 1040).
Therefore, in view of VAMPOLA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second intensity three times or more than a first intensity as taught by VAMPOLA to the first and second intensity of GRIFFIN modified by DELLOCK, TREBOUET, and WADELL in order to (1) select a desired intensity for different areas and/or (2) select a desired difference between the light intensities for different areas.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by view of DELLOCK (US 2017/0368982), TREBOUET (US 2018/0001837), and WADELL (US 2016/0318438), and in view of SON (US 2017/0182931).
Regarding claim 15, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL fails to disclose wherein each of the one or more far lights within each of a plurality of light banks are controllable separate from the one or more near lights so that the one or more far lights when turned off create a tunnel in the light while the one or more near lights continue to provide light.
However, SON discloses one or more of the plurality of light sources (111-116, 121-126, Fig.2) are turned off in a direction of another light source (2, Fig.12) while some of the plurality of light sources remain on so that a tunnel (S, Figs.11-12) having a reduction or absence of light is formed in the direction of the another light source (as seen in Fig.2, Figs.10-12, and para[0061], some of the light sources 111-116, 121-126 are turned off to form a tunnel having a reduction or absence of light).
Therefore, in view of SON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate turning off light sources as taught by SON to the light sources of GRIFFIN modified by DELLOCK, TREBOUET, and WADELL in order to reduce glare to people within the vicinity of the light distribution pattern of the light sources. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2006/002122) modified by view of DELLOCK (US 2017/0368982), TREBOUET (US 2018/0001837), and WADELL (US 2016/0318438), and in view of NIEMCZYK (US 2016/0325715).
Regarding claim 18, GRIFFIN modified by DELLOCK, TREBOUET, and WADELL as discussed above for claim 17 further discloses wherein the fluid is sprayed at the light layer or water is run over the light layer to remove dirt, debris, or both.
GRIFFIN modified by DELLOCK, TREBOUET, and WADELL fails to disclose the fluid is water.
However, NIEMCZYK discloses the fluid is water (as seen in para[0021], a cleaning fluid can be water).
Therefore, in view of NIEMCZYK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate water as taught by NIEMCZYK to the fluid of GRIFFIN modified by DELLOCK, TREBOUET, and WADELL in order to provide a type of fluid. One of ordinary skill in the art would have recognized that water is a well-known fluid as a cleaning fluid.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050057941, US 20030206416, US 20110110089, US 20140085072, US 6452488, and US 6443604 discloses light sources directing light outward around a central point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875        


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875